Case 1:17-cv-06570-JHR-KMW Document 30 Filed 01/09/19 Page 1 of 1 PageID: 170
                                              DALLAS | AUSTIN | BATON ROUGE | NEW ORLEANS | LOS ANGELES

                                                   SAN DIEGO | NEW JERSEY | NEW YORK | WASHINGTON, D.C.



                                                                                                     Encino Plaza
                                                                            800.887.6989      15910 Ventura Blvd.
                                                                            818.839.2333               Suite 1600
                                                              email jmann@baronbudd.com         Encino, CA 91436




                                         January 9, 2019


VIA ECF

Hon. Karen M. Williams, U.S.M.J.
U.S. District Court, District of New Jersey
Mitchell H. Cohen Building & U.S. Courthouse
4th & Cooper Streets
Camden, NJ 08101

       Re:     Gibson, et al. v Pole & Pitt, LLC, et al., 1:17-cv-6570-JHR-KMW

Dear Mag. Judge Williams:

        Plaintiffs and Defendant Pole & Pitt are engaged in settlement discussions and, in order to
further those discussions and avoid accruing additional unnecessary costs, respectfully request that
the court adjourn the current deadlines for expert discovery and dispositive motion practice by
thirty days.

                                              Respectfully Submitted,

                                              /s/Jonas P. Mann

                                              Jonas P. Mann


cc: Danielle DeGeorgio, Esq. (via ECF)
